IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

M.M., Father of M.M., M.M., and      NOT FINAL UNTIL TIME EXPIRES TO
M.M., each a minor child,            FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D14-5036
v.

DEPARTMENT OF CHILDREN
AND FAMILIES,

      Appellee.

_____________________________/

Opinion filed February 12, 2015.

An appeal from the Circuit Court for Duval County.
David M. Gooding, Judge.

Meredith A. Eng, Jacksonville, for Appellant.

Ward L. Metzger, Department of Children and Families, Jacksonville, and Kelley
Schaeffer, Guardian ad Litem Program, Sanford, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, SWANSON, and BILBREY, JJ., CONCUR.